Case 3:17-cv-00073-DJH-CHL Document 51 Filed 05/26/20 Page 1 of 1 PageID #: 860




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

  ABRAHAM PETTWAY,                                                                   Plaintiff,

  v.                                                     Civil Action No. 3:17-cv-73-DJH-CHL

  LOGISTICS SOLUTIONS GROUP, INC. et
  al.,                                                                            Defendants.

                                             * * * * *

                                             ORDER

        Plaintiff Abraham Pettway having filed a motion to dismiss without prejudice as to

 Defendant Logistics Solutions Group, Inc. (Docket No. 50), and the Court being otherwise

 sufficiently advised, it is hereby

        ORDERED as follows:

        (1)       Pettway’s motion to dismiss (D.N. 50) is GRANTED. This action is DISMISSED

 without prejudice.

        (2)       The Clerk of Court is DIRECTED to terminate Logistic Solutions Group, Inc. as

 a defendant in the record of this matter.

        (3)       This matter is CLOSED and STRICKEN from the Court’s active docket.

        May 26, 2020




                                                  David J. Hale, Judge
                                               United States District Court




                                                1
